Exhibit32.1 INSWEB CORPORATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of InsWeb Corporation (the “Company”) on Form10-K for the year ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Hussein A. Enan, Chairman of the Board and Chief Executive Officer of InsWeb, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a)of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of InsWeb. /s/ HUSSEIN A. ENAN Hussein A. Enan Chairman of the Board and Chief Executive Officer Dated: March31, 2011 In connection with the Annual Report of InsWeb Corporation (the “Company”) on Form10-K for the year ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Kiran Rasaretnam, Chief Financial Officer of InsWeb, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a)of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of InsWeb. /s/ KIRAN RASARETNAM Kiran Rasaretnam Chief Financial Officer Dated: March31, 2011
